Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This communication is in response to Application No. 16/020,671 filed on 27 June 2018. The response filed on 4 January 2022 elects claims 1-7, withdraws claims 8-20, and presents arguments is hereby acknowledged. 	Claims 1-7 are presented for examination.

Election/Restrictions
Applicant’s election of Group 1 (claims 1-7) in the reply filed on 4 January 2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the interview held on 14 January 2022 with Attorney Steven Cahill (#44,578).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 (FIG. 2A).   	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites “a protocol analyzer tool.” The specification, on page 13, states “Protocol analyzer tool 242 may be an executable software code that is stored on non-transitory computer readable storage media (e.g., tangible computer readable storage media). The software code may sometimes be referred to as software, firmware, data, program instructions, instructions, script, or code.” Therefore, Examiner interprets the protocol analyzer tool to be software implemented within hardware.

Claim Objections
Claim 5 is objected to because of the following informalities: the “protocol communications block” appears to be referring to the “communications protocol block” introduced in claim 1. Examiner interprets this to be a typo. 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PGPUB 2018/0224502 A1 to Champoux.
Regarding Claim 1, Champoux discloses an integrated circuit device (FIG. 1, site module 130), comprising:  	processing circuitry (FIG. 1 and 0029 provides for tester processor 104);  	a communications protocol block coupled to the processing circuitry (FIG. 1, FPGA device 111), wherein the communications protocol block is configured to communicate with a remote device in accordance with a communications protocol specification (0030-0032 and 0035 provides for wherein the FPGA device 111 is configured to communicate with a device under test, i.e. DUT, in accordance with a protocol); and  	a logic debugging circuit (FIG. 2, logic block 250) configured to gather signals from the communications protocol block while the integrated circuit device communicates with the remote device (FIG. 2 and 0039 provides for logic block 250 is configured to gather commands/signals from the FPGA device 111 while the site module 130 communicates with the DUT), wherein the integrated circuit device is debugged by a protocol analyzer tool (0060-0061 provides for wherein site module 130 is debugged/fault determined by a protocol failure analysis function) configured to retrieve the gathered signals and to decode the retrieved signals by mapping the retrieved signals to a plurality of modes defined by the communications protocol specification (0060 and 0062-0063 provides for wherein the protocol failure analysis function is configured to retrieve captured data and to analyze/decode the captured signals by determining/mapping the captured communications/retrieved signals to numerous failure types/a plurality of modes defined by PCIe, such as a PCIe link training period).
Regarding Claim 2, Champoux discloses the integrated circuit device of claim 1, wherein the protocol analyzer tool is configured to debug the integrated circuit device during link bring-up operations (0060 and 0062-0063 provides for wherein the protocol failure analysis function is configured to analyze/debug the site module 130 during PCIe link training period) or during normal operation of the integrated circuit device.
Regarding Claim 3, Champoux discloses the integrated circuit device of claim 1, wherein the protocol analyzer tool is implemented on either the integrated circuit device (FIG. 1 and 0060 provides for wherein the protocol failure analysis function is implemented on system controller 101).
Regarding Claim 4, Champoux discloses the integrated circuit device of claim 1, wherein the protocol analyzer tool is further configured to retrieve real time status information directly from the communications protocol block while the communications protocol block communicates with the remote device (0035, 0053, and 0073 provides for wherein the protocol failure analysis function is further configured to retrieve real-time capture of traffic, such as link status, directly from capture memory 350 of the FPGA device, i.e. communication protocol block, while FPGA communicated with the DUT, i.e. DUT is being tested in parallel).
Regarding Claim 6, Champoux discloses the integrated circuit device of claim 1, wherein the communications protocol specification comprises a communications standard selected from the group consisting of: Ethernet, Peripheral Component Interconnect Express (PCIe) (0060 provides for PCIe), Interlaken link, Common Public Radio Interface (CPRI), Open Base Station Architecture Initiative (OBSAI) link, Serial RapidIO, and Society of Motion Picture and Television Engineers (SMPTE).
Regarding Claim 7, Champoux discloses the integrated circuit device of claim 1, wherein the integrated circuit device is part of a selected one of: a datacenter, a computer networking system (FIG. 1 and 0024-0026 provides for a network switch couples to a system controller), a data networking system, a digital signal processing system, a graphics processing system, a video processing system, a computer vision processing system, a cellular base station, a virtual reality system, an augmented reality .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Champoux as applied to claim 1 above, and further in view of US PGPUB 2016/0197809 A1 to Young et al.
Regarding Claim 5, Champoux discloses the integrated circuit device of claim 1, wherein the protocol analyzer tool is further configured to provide timing information associated with the protocol communications block for each mode in the plurality of modes defined by the communications protocol specification (FIG. 3C, 0054, 0063, and 0067 provides for time stamps 353 associated with the FPGA device 111/communications block for each type in the plurality of failure types defined by the PCIe). 	Champoux doesn’t explicitly disclose wherein the timing information is associated with various internal device states. 	Young, in a similar field of endeavor, discloses wherein timing information is associated with various internal device states (0025 and 0029 provides for timing data is tracked to determine how long a device is in each state). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Young for tracking device states. The state timing data of Young, when implemented with the real-time traffic capture of the Champoux system, will allow one of ordinary skill in the art to track when a device transitions from one state to another. One of ordinary skill in the art would be motivated to utilize the state timing data of Young with the real-time traffic capture of the Champoux system in order to determine an overall picture of the system. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the state timing data of Young with the real-time traffic capture of the Champoux system for the desirable purpose of tracking states and determining the state of a monitored device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0219732 A1 to Liu et al discloses changing a mode from an auto-negotiation configuration stream to a non-auto-negotiation mode.
US PGPUB 2017/0176523 A1 to Menon et al discloses debugging commands to a serial-converted signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459